Case: 2:20-cv-01651-MHW-EPD Doc #: 37 Filed: 06/17/20 Page: 1 of 4 PAGEID #: 818




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


GREG CANNON, et al.,

       Plaintiffs,

                                                        Civil Action 2:20-cv-1651
                                                        Judge Michael H. Watson
       v.                                               Chief Magistrate Judge Elizabeth P. Deavers


C R BARD INCORPORATED, et al.,

       Defendants.


                              REPORT AND RECOMMENDATION

       Plaintiffs filed this action within the Bard IVC Filters Products Liability Litigation in the

United States District Court for the District of Arizona on December 1, 2018, before Judge

David G. Campbell. On April 1, 2020, the case was transferred to this Court and the parties were

ordered to file a joint written status report updating the Court on the status of the case. (ECF

Nos. 12, 14.) On April 14, 2020, counsel for Plaintiffs, Attorney Roxell Richards, filed a Motion

to Withdraw as Counsel. (ECF No. 24.) Plaintiffs were ordered to file a written response by

May 6, 2020, if they intended to oppose the Motion to Withdraw as Counsel. (ECF No. 25.) No

such response was filed and the Court granted the Motion to Withdraw as Counsel on May 12,

2020. (ECF No. 33.) In the Order granting the Motion to Withdraw as Counsel, the Court

provided notice of a telephonic status conference scheduled for May 27, 2020. (Id.) The docket

reflects that Plaintiffs received a copy of this Order. (ECF No. 34.)

       The matter came before the Court for the status conference on May 27, 2020, pursuant to

the Court’s Order. (ECF No. 35.) Counsel for Defendants appeared and were prepared to
Case: 2:20-cv-01651-MHW-EPD Doc #: 37 Filed: 06/17/20 Page: 2 of 4 PAGEID #: 819




participate in the conference. (Id.) Plaintiffs, however, failed to appear for the conference and

did not contact the Court at any time to communicate that they were unavailable. (Id.)

Accordingly, the Court directed Plaintiffs to show cause by June 10, 2020, why the case should

not be dismissed for failure to prosecute. (Id.) Plaintiffs were specifically cautioned that failure

to respond to the Show Cause Order could result in dismissal of the case. (Id.) The docket

reflects that Plaintiffs received a copy of this Order. (ECF No. 36.) To date, Plaintiffs have not

filed a response to the Show Cause Order or otherwise complied with Court orders.

                                                  I.

       Under the circumstances presented in the instant case, the Undersigned recommends

dismissal of Plaintiffs’ action pursuant to Federal Rule of Civil Procedure 41(b). The Court’s

inherent authority to dismiss a plaintiff’s action with prejudice because of his or her failure to

prosecute is expressly recognized in Rule 41(b), which authorizes involuntary dismissal for

failure to prosecute or to comply with rules of procedure or court orders. See Fed. R. Civ. P.

41(b); Chambers v. Nasco, Inc., 501 U.S. 32, 49, 111 (1991) (noting that “a federal district court

has the inherent power to dismiss a case sua sponte for failure to prosecute” as recognized in

Link v. Walbash R. Co., 370 U.S. 626, 629–32 (1962)). “This measure is available to the district

court as a tool to effect management of its docket and avoidance of unnecessary burdens on the

tax-supported courts and opposing parties.” Knoll v. AT&T, 176 F.3d 359, 63 (6th Cir.1999).

       The Court of Appeals for the Sixth Circuit directs the district courts to consider the

following four factors in deciding whether to dismiss an action for failure to prosecute under

Rule 41(b):

       (1) whether the party's failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party's conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and



                                                  2
Case: 2:20-cv-01651-MHW-EPD Doc #: 37 Filed: 06/17/20 Page: 3 of 4 PAGEID #: 820




         (4) whether less drastic sanctions were imposed or considered before dismissal was
         ordered.

Schafer v. City of Defiance Police Dept., 529 F.3d 731, 737 (6th Cir.2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

                                                 II.

         Here, the record demonstrates such delay and contumacious conduct. After Plaintiffs

failed to attend the telephonic status conference on May 27, 2020, the Court ordered them to

show cause why this case should not be dismissed for want of prosecution. This Order provided

Plaintiffs with adequate notice of the Court’s intention to dismiss for failure to prosecute and

supplied them with a reasonable period of time to comply. It also provided them with an

opportunity to show cause why this case should not be dismissed for want of prosecution.

Because Plaintiffs have missed deadlines and disregarded Court orders, the Undersigned

concludes that no alternative sanction would protect the integrity of the pretrial process. The

Undersigned therefore RECOMMENDS that the Court DISMISS Plaintiffs’ action under Rule

41(b).

                               PROCEDURE ON OBJECTIONS

         If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

                                                  3
Case: 2:20-cv-01651-MHW-EPD Doc #: 37 Filed: 06/17/20 Page: 4 of 4 PAGEID #: 821




        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



Date: June 17, 2020                               /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   4
